Citation Nr: 0817849	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to helpless child benefits on the 
basis of a child's permanent incapacity for self-support 
prior to attaining the age of 18.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.  The appellant is the veteran's surviving spouse and is 
in receipt of death pension benefits.  She has brought a 
claim for additional benefits on behalf of her son, P.S., 
claiming that he is permanently incapable of self-support. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico that determined that 
permanent incapacity for self-support was not established for 
P.S.  The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

Our review finds that a prior claim by the appellant for 
entitlement to helpless child VA benefits on the basis of a 
child's permanent incapacity for self-support was previously 
denied in a June 2005 Board decision.  In an April 2006 
rating decision the RO apparently reopened the claim and 
determined that permanent incapacity for self-support was not 
established for P.S.  The Board, however, must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has identified the issue as stated on the title page.  

Although the appellant was provided notice under the notice 
provisions of the statues and regulations regarding her claim 
to establish her son as a helpless child for VA benefits, she 
was not apprised as to the definitions of new and material 
evidence.  She was not notified of the element or elements 
required to establish entitlement to helpless child benefits 
that were found insufficient at the time of the previous 
denial and the evidence necessary to substantiate the claim.  
The question of what constitutes new and material evidence to 
reopen a claim for entitlement to helpless child benefits 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
appellant has not yet been notified as to the specific 
evidence necessary to reopen her claim for helpless child 
benefits.  On remand, the appellant should be so notified.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (1) 
notifies the appellant of the evidence and 
information necessary to reopen the claim 
for entitlement to helpless child benefits 
(describes what new and material evidence 
is under the current standard); and (2) 
notifies the appellant of the element(s) 
needed for entitlement to helpless child 
benefits that were found insufficient in 
the prior denial; and (3) notifies the 
appellant as to what specific evidence 
would be required to substantiate the 
insufficient element(s) in the prior 
denial on the merits (e.g., an opinion 
with rationale finding that the child was 
permanently incapacitated from self-
support prior to attaining the age of 18).

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

